Exhibit 10.35

ASSET PURCHASE AGREEMENT

by and among

SELECTMRI ACQUISITION, LLC,

SELECTMRI, LLC,

and

THE MEMBERS NAMED HEREIN

Dated as of January 28, 2008



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (“Agreement”) is hereby entered into effective
January 28, 2008 (“Effective Date”), by and among SELECTMRI ACQUISITION, LLC, a
Delaware limited liability company (“Buyer”), SELECTMRI, LLC, a Florida limited
liability company (“Seller”), and those members of Seller listed on the
signatures pages hereto (each a “Member” and collectively, the “Members”).
(Buyer, Seller and each Member may be referred to herein individually as a
“Party” and collectively, as the “Parties”). Capitalized terms not otherwise
defined herein have that meaning as is set forth in the attached Exhibit A.

WHEREAS, Members collectively own one hundred percent (100%) of the membership
interests of Seller; and

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Assets of
Seller for the consideration and on the terms set forth in this Agreement (the
“Acquisition”).

NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Parties hereto agree as follows:

ARTICLE 1

SALE AND TRANSFER OF ASSETS; CLOSING

1.1 Assets to be Sold. Upon the terms and subject to the conditions set forth in
this Agreement, at the Closing Seller shall sell, convey, assign, transfer and
deliver to Buyer, and Buyer shall purchase and acquire from Seller, free and
clear of any Encumbrances, all of Seller’s right, title and interest in and to
all of Seller’s property and assets, real, personal or mixed, tangible and
intangible, of every kind and description, wherever located, including the
following (but excluding the Excluded Assets):

(a) all Tangible Personal Property, including those items described in Schedule
1.1(a);

(b) all Inventories, including those listed in Schedule 1.1(b);

(c) all Accounts Receivable, including those listed in Schedule 1.1(c). In
addition to the foregoing, Seller hereby agrees that upon receipt of any cash
which arises out of account receivables, to promptly transfer said funds to
Buyer;

(d) all Seller Contracts, including those listed in Schedule 1.1(d), and all
outstanding offers or solicitations made by or to Seller to enter into any
Contract;

(e) all Governmental Authorizations and all pending applications therefor or
renewals thereof, in each case to the extent transferable to Buyer, including
those listed in Schedule 1.1(e);

 

1



--------------------------------------------------------------------------------

(f) all data and Records related to the operations of Seller, including client
and customer lists and Records, referral sources, research and development
reports and Records, production reports and Records, service and warranty
Records, equipment logs, operating guides and manuals, financial and accounting
Records, creative materials, advertising materials, promotional materials,
studies, reports, correspondence and other similar documents and Records and,
subject to Legal Requirements, copies of all personnel Records;

(g) all of the intangible rights and property of Seller, including Intellectual
Property Assets, going concern value, goodwill, telephone, telecopy and e-mail
addresses and listings, including those items listed in Schedule 1.1(g);

(h) all insurance benefits, including rights and proceeds, arising from or
relating to the Assets;

(i) all claims of Seller against third parties relating to the Assets, whether
choate or inchoate, known or unknown, contingent or noncontingent, including all
such claims listed in Schedule 1.1(i); and

(j) all rights of Seller relating to deposits and prepaid expenses, claims for
refunds and rights to offset in respect thereof, including all such rights
listed in Schedule 1.1(j).

All of the property and assets to be transferred to Buyer hereunder are herein
referred to collectively as the “Assets.”

Notwithstanding the foregoing, the transfer of the Assets pursuant to this
Agreement shall not include the assumption of any Liability related to the
Assets unless Buyer expressly assumes that Liability pursuant to Section 1.4(a).

1.2 Excluded Assets. Notwithstanding anything to the contrary contained in
Section 1.1 or elsewhere in this Agreement, the following assets of Seller
(collectively, the “Excluded Assets”) are not part of the sale and purchase
contemplated hereunder, are excluded from the Assets and shall remain the
property of Seller after the Closing:

(a) all cash, cash equivalents and short-term investments;

(b) all minute books, membership interest Records and seals;

(c) all insurance policies and rights thereunder (except to the extent specified
in Section 1.1(h) and (i));

(d) all personnel Records and other Records that Seller is required by law to
retain in its possession;

(e) all claims for refund of Taxes and other governmental charges of whatever
nature;

 

2



--------------------------------------------------------------------------------

(f) all rights in connection with and assets of the Employee Plans;

(g) all rights of Seller under this Agreement, the Bill of Sale, the Assignment
and Assumption Agreement and the Escrow Agreement, and

(h) the property and assets expressly designated in Schedule 1.2(h).

1.3 Consideration. The aggregate consideration for the Assets will be Five
Hundred Thousand Dollars ($500,000) (the “Purchase Price”). At the Closing, the
Purchase Price shall be delivered by Buyer to Seller as follows:

(a) Fifty Thousand Dollars ($50,000) (the “Escrow Amount”) shall be placed in
escrow to be disbursed pursuant to the Escrow Agreement and the terms outlined
herein; and

(b) A cash payment by wire transfer of immediately available funds to such
account or accounts as the Seller Representative shall designate in the
aggregate amount of Four Hundred Fifty Thousand Dollars ($450,000) (“First
Payment”). The Seller Representative shall require that thirty thousand dollars
($30,000) of the First Payment (“Holdback Amount”) be delivered on behalf of the
Seller by wire transfer to a single account designated by the Seller
Representative to satisfy potential future obligations of the Seller including,
without limitation, attorneys’ fees and costs. The Holdback Amount shall be held
on behalf of each Member in accordance with their Membership Interests with the
Seller Representative to determine the use of said Holdback Amount in his sole
discretion. When the Seller Representative deems it appropriate in his sole
discretion, any remaining amounts distributed from the Holdback Amount to the
Members shall be distributed to the Members pro rata based on their respective
Membership Interests. Members agree to release and hold harmless Seller
Representative from any and all Losses or other liabilities and claims related
to the Seller Representative’s use of the Holdback Amount.

1.4 Liabilities.

(a) Assumed Liabilities. At Closing Buyer shall assume and agree to discharge
only those Liabilities of Seller described in Schedule 1.4(a) (the “Assumed
Liabilities”).

(b) Retained Liabilities. The Retained Liabilities shall remain the sole
responsibility of and shall be retained, paid, performed and discharged solely
by Seller. “Retained Liabilities” shall mean every Liability of Seller other
than the Assumed Liabilities.

1.5 Allocation. The Purchase Price shall be allocated in accordance with Exhibit
1.5. After the Closing, the parties shall make consistent use of the allocation,
fair market value and useful lives specified in Exhibit 1.5 for all Tax purposes
and in all filings, declarations and reports with the IRS in respect thereof,
including the reports required to be filed under Section 1060 of the Code. In
any Proceeding related to the determination of any Tax, neither Buyer nor Seller
or Members shall contend or represent that such allocation is not a correct
allocation.

 

3



--------------------------------------------------------------------------------

1.6 Closing Date. The closing of the transactions contemplated hereunder (the
“Closing”) will take place simultaneously with the execution of this Agreement
(the “Closing Date”). The place of Closing shall be at the offices of Seller, or
such other place as may be mutually agreed upon by the Parties. The Closing
shall be effective as of the opening of business as of the Closing Date.

1.7 Closing Obligations. In addition to any other documents to be delivered
under other provisions of this Agreement, at the Closing:

(a) Seller and Members, as the case may be, shall deliver to Buyer, together
with funds sufficient to pay all Taxes necessary for the transfer, filing or
recording thereof:

 

  (i) a bill of sale for all of the Assets that are Tangible Personal Property
in the form of Exhibit 1.7(a)(i) (the “Bill of Sale”) executed by Seller;

 

  (ii) an assignment of all of the Assets that are intangible personal property
in the form of Exhibit 1.7(a)(ii) (the “Assignment and Assumption Agreement”)
executed by Seller;

 

  (iii) for each interest in Real Property identified on Schedule 1.1(a), a
recordable warranty deed, an Assignment and Assumption of Lease in the form of
Exhibit 1.7(a)(iii) or such other appropriate document or instrument of
transfer, as the case may require, each in form and substance satisfactory to
Buyer and its counsel and executed by Seller;

 

  (iv) assignments of all Intellectual Property Assets and separate assignments
of all registered Marks, Patents and Copyrights in the form of Exhibit
1.7(a)(iv) executed by Seller;

 

  (v) such other deeds, bills of sale, assignments, certificates of title,
documents and other instruments of transfer and conveyance as may reasonably be
requested by Buyer, each in form and substance satisfactory to Buyer and its
legal counsel and executed by Seller;

 

  (vi) noncompetition agreements in the form of Exhibit 1.7(a)(vi), executed by
Seller and each Member (the “Noncompetition Agreements”);

 

  (vii) an escrow agreement in the form of Exhibit 1.7(a)(vii), executed by
Seller and each Member and the escrow agent (the “Escrow Agreement”);

 

  (viii) a certificate executed by Seller and each Member to the accuracy of
their representations and warranties as of the Closing; and

 

4



--------------------------------------------------------------------------------

  (ix) a certificate of the Secretary of Seller certifying, as complete and
accurate as of the Closing, attached copies of the Governing Documents of
Seller, certifying and attaching all requisite resolutions or actions of
Seller’s board of managers and members approving the execution and delivery of
this Agreement and the consummation of the Acquisition and the change of name
contemplated by Section 4.2 and certifying to the incumbency and signatures of
the officers of Seller executing this Agreement and any other document relating
to the Acquisition and accompanied by the requisite documents for amending the
relevant Governing Documents of Seller required to effect such change of name in
form sufficient for filing with the appropriate Governmental Body.

(b) Buyer shall deliver to Seller and Members, as the case may be:

 

  (i) the Escrow Agreement, executed by Buyer and the escrow agent,;

 

  (ii) the Assignment and Assumption Agreement executed by Buyer;

 

  (iii) the Noncompetition Agreements executed by Buyer;

 

  (iv) a certificate executed by Buyer as to the accuracy of its representations
and warranties as of the Closing; and

 

  (v) a certificate of the Secretary of Buyer certifying, as complete and
accurate as of the Closing, attached copies of the Governing Documents of Buyer
and certifying and attaching all requisite resolutions or actions of Buyer’s
board of managers approving the execution and delivery of this Agreement and the
consummation of the Acquisition and certifying to the incumbency and signatures
of the officers of Buyer executing this Agreement and any other document
relating to the Acquisition.

Together with this Agreement, all such agreements, certificates and documents
shall constitute the “Acquisition Documents”.

 

5



--------------------------------------------------------------------------------

ARTICLE 2

REPRESENTATIONS AND WARRANTIES OF SELLER AND EACH OF THE MEMBERS

Seller and each Member solely for itself, individually (and not jointly and
severally) represents and warrants, to Buyer that on and as of the date of
execution of this Agreement and the Closing Date as follows:

2.1 Organization, Authority and Capacity; Subsidiaries.

(a) Seller is a limited liability company duly organized, validly existing and
in good standing under the laws of the State of Florida, and has the full power
and authority necessary to (i) execute, deliver and perform its obligations
under the Acquisition Documents and (ii) carry on its business as it has been
and is now being conducted and to own and lease the properties and assets which
it now owns or leases. Seller is duly qualified to do business and is in good
standing in the jurisdictions set forth on Schedule 2.1(a).

(b) Seller has the power and authority to own the Assets and to execute, deliver
and perform the Acquisition Documents and to consummate the transactions
contemplated hereby and thereby.

(c) Except as set forth on Schedule 2.1(c), Seller does not own any shares of
any corporation or other equity interest, either of record, beneficially or
equitably, in any association, partnership, limited liability company, joint
venture or other legal entity, or have any commitment to acquire any such
interest or to make any loans or capital contributions to any such entity.

2.2 Authorization and Validity. The execution, delivery and performance of the
Acquisition Documents by Seller and the Members have been duly authorized by all
necessary corporate or other entity action. The Acquisition Documents to be
executed and delivered by Seller and the Members have been or will be at
Closing, as the case may be, duly executed and delivered by Seller and Members,
and constitute or will constitute at Closing the legal, valid and binding
obligations of Seller and Members, enforceable in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency, or other
laws affecting creditors’ rights generally, or as may be modified by a court of
equity.

2.3 Absence of Conflicting Agreements or Required Consents. Except as set forth
on Schedule 2.3, to the knowledge of Seller and each Member, the execution,
delivery and performance by Seller and Members of the Acquisition Documents to
be executed and delivered by Seller or the Members, as applicable: (i) do not
require the consent of or notice to any governmental or regulatory authority or
any other third party; (ii) will not conflict with any provision of
organizational documents (including certificate or articles of organization and
operating agreement) of Seller; (iii) will not conflict with, result in a breach
of, constitute a default under or result in a violation of any law, ordinance,
regulation, ruling, judgment, order or injunction of any court or governmental
instrumentality to which any Member, or Seller is subject or by which Seller or
any Member or any of their assets or properties are bound; (iv) will not
conflict with the terms of any agreement, instrument, license or permit to which
any Member or Seller is a party or by which any Member, or Seller or any of
their respective properties are bound; and (v) will not create any Encumbrances
upon the Assets.

 

6



--------------------------------------------------------------------------------

2.4 Governing Documents. True and correct copies of the certificate or articles
of organization and all amendments thereto and operating agreement of Seller
have been provided to Buyer. Buyer has previously been provided with access to
Seller’s books and records and minutes, and such minutes accurately reflect in
all material respects the proceedings of the board of directors or managers (and
all committees thereof) and members of Seller. The record books of Seller,
including without limitation, the books of account and minute books, are true
and correct in all material respects.

2.5 Capitalization; Ownership of Membership Interests.

(a) Except as otherwise set forth in Schedule 2.5, each Member owns the
membership interests of Seller set forth opposite such Member’s name on Schedule
2.5 free and clear of all liens, claims, options, charges, pledges, security
interests, deeds of trust, voting agreements, voting trusts, encumbrances,
rights or restrictions of any nature. The membership interests of Seller owned
by the Members constitute one hundred percent (100%) of the outstanding equity
interests of Seller (the “Membership Interests”).

(b) No subscription, warrant, option, convertible security or other right
(contingent or other) to purchase or acquire any shares of any class of
membership interests of Seller is authorized or outstanding, there is not any
commitment of Seller to issue any shares, membership interests, warrants,
options or other such rights or to distribute to holders of any class of its
membership interests any evidences of indebtedness or assets, and Seller does
not have an obligation (contingent or other) to purchase, redeem or otherwise
acquire any of its membership interests or any interest therein or to pay any
dividend or make any other distribution in respect thereof.

(c) Schedule 2.5 is a true and complete list of all outstanding membership
interests of Seller, the names of the record holders thereof, and the number of
membership interests held of record by each such holder.

2.6 Financial Statements.

(a) Attached hereto as Schedule 2.6(a) are the unaudited financial statements of
Seller for the years ended December 31, 2006 and December 31, 2007, which
reflect the results of operations and financial condition of Seller for such
periods and at such dates (collectively, the “Financial Statements”). The
Financial Statements have been prepared in accordance with generally accepted
accounting principles consistently applied (“GAAP”), except for (i) the omission
of notes, (ii) the fact that the December 31, 2007 financial statements are
subject to normal and customary year-end adjustments which are in conformance
with historical adjustments by Seller and (iii) any exception that may be
indicated in the notes to such financial statements (collectively, the
“Exceptions”). The Financial Statements present fairly in all material respects
the financial position of Seller as of the dates indicated and present fairly in
all material respects the results of the operations of Seller for the periods
then ended, and are in accordance with the books and records of Seller which
have been properly maintained and are complete and correct in all material
respects.

 

7



--------------------------------------------------------------------------------

(b) None of the Members or Seller have: (i) admitted in writing an inability to
pay their respective debts, generally as they become due; (ii) filed or
consented to the filing of a petition in bankruptcy or a petition to take
advantage of an insolvency act; (iii) made an assignment for the benefit of
their creditors; (iv) consented to the appointment of a receiver for themselves
or for the whole or any substantial part of their property; (v) had a petition
in bankruptcy filed against them; or (vi) been adjudged a bankrupt or filed a
petition or answer seeking reorganization or arrangement under the federal
bankruptcy laws or any law or statute of the United States of America or any
other jurisdiction.

2.7 Absence of Certain Changes or Events. Except (i) as otherwise set forth in
Schedule 2.7 hereto, (ii) as set forth in Seller’s Financial Statements, or
(iii) as otherwise expressly contemplated in this Agreement since December 31,
2006, Seller has been operated only in the ordinary course of business, and
Seller has not:

 

  (i) suffered any Material Adverse Change in working capital, condition
(financial or otherwise), assets, liabilities, reserves, business or operations;

 

  (ii) paid, discharged or satisfied any material liability other than in the
ordinary course of business;

 

  (iii) written off as uncollectible any account receivable other than in the
ordinary course of business;

 

  (iv) compromised any debts, claims or rights or disposed of any of its
properties or assets other than in the ordinary course of business;

 

  (v) entered into any commitments or transactions not in the ordinary course of
business involving aggregate value in excess of $25,000 or made aggregate
capital expenditures or commitments in excess of $25,000;

 

  (vi) made any material change in any method of accounting or accounting
practice;

 

  (vii) sold, assigned or transferred any tangible asset other than in the
ordinary course of business or any patents, trademarks, trade names, copyrights
or other intangible assets;

 

  (viii) subjected any of its assets, tangible or intangible, to any lien,
encumbrance or restriction of any nature whatsoever, except for liens for
current property taxes not yet due and payable;

 

8



--------------------------------------------------------------------------------

  (ix) increased any salaries, wages or employee benefits or made any
arrangement for payment of any bonus or special compensation for any employee of
Seller other than in the ordinary course of business, or made any loans or
advances to, or guarantees for the benefit of, any Person;

 

  (x) hired, committed to hire or terminated any employee other than in the
ordinary course of business;

 

  (xi) entered into any contract or agreement that prohibits it from freely
engaging in any business or activities or from competing anywhere in the world,
or using any intangible rights;

 

  (xii) redeemed or repurchased any equity security, or issued, sold or
transferred any equity securities or any securities convertible, exchangeable or
exercisable into other equity securities, or options or other rights to acquire
its membership interests or other equity securities;

 

  (xiii) sold or otherwise transferred any interest in the Assets other than in
the ordinary course of business; or

 

  (xiv) committed or agreed, whether in writing or otherwise, to take any of the
foregoing actions described in this Section 2.7.

2.8 No Undisclosed Liabilities. Except (i) as listed on Schedule 2.8 hereto,
(ii) for vendor invoices which have not been received by Seller for payables
relating to services rendered to Seller in the ordinary course of business or
(iii) as reflected in the Financial Statements, Seller has no Liabilities or
obligations, whether accrued, absolute, contingent or otherwise, that are
greater than $25,000 either individually or in the aggregate.

2.9 Litigation, etc. Except as listed on Schedule 2.9 hereto, there are no
claims, lawsuits, actions, arbitrations, administrative or other proceedings
pending against Seller. To the knowledge of the Members, (i) no such matter
described in the previous sentence is threatened against Seller and there is no
substantial basis for any such action, and (ii) there are no governmental or
administrative investigations or inquiries pending that involve Seller. There
are no judgments against or consent decrees binding on Seller.

2.10 No Violation of Law.

(a) Except as outlined in Schedule 2.10, to the knowledge of each Member and
Seller, neither any Member nor Seller has been or is currently in material
violation of any applicable local, state or federal Law, order, injunction or
decree, or any other requirement of any governmental body, agency or Regulatory
Authority or court binding on it, or relating to its property or business or its
advertising, sales or pricing practices.

 

9



--------------------------------------------------------------------------------

(b) To the best of the knowledge of each Member and Seller, neither any Member
nor Seller is currently subject to or has been assessed any material fine,
penalty, liability or disability as the result of a failure to comply with any
requirement of federal, state or local Law, nor has any Member or Seller
received any notice of such noncompliance.

2.11 Real and Personal Property.

(a) Seller, (i) has good and valid title to all of the personal and mixed,
tangible property, rights and assets which it purports to own, and (ii) owns
such rights, assets and personal property free and clear of all Encumbrances
(except for current year ad valorem taxes.) All of the Assets, whether owned or
leased, are in the possession and control of Seller. No Affiliate of Seller, has
any claim or interest in any of the rights or assets that are used or useful in
the business conducted by Seller or in any operations that are similar to or
competitive with that business, even if geographically distant.

(b) Seller has valid and binding subleases for all real property leased by
Seller, copies of which have been provided to Buyer. Seller is (i) current with
respect to all payments due under such subleases; (ii) Seller has complied in
all material respects with its obligations under such subleases, and (iii) there
are no material defaults on the part of Seller, and to the knowledge of the
Members on the part of any other party under any such lease that remain uncured
and no condition exists which, with the lapse of time or giving of notice, or
both, would give rise to a material default under any such sublease or permit
the termination, modification or acceleration of rent thereunder. Buyer has been
furnished with true, correct and complete copies of all leases, deeds, easements
and other documents and instruments concerning the Real Property.

(c) The Assets and the premises at which Seller operates its business are in
good operating condition and repair, ordinary wear and tear excepted, and the
Assets include all rights, properties, interests in properties, and assets
necessary to permit Seller to conduct its business as presently conducted.

(d) None of the Members or Seller are in receipt of any notice of any violation
of the rights of others with respect to the Intellectual Property Assets. Seller
owns all right, title and interest in, or has the right to use pursuant to a
license agreement , all Intellectual Property Assets. The operating and
applications computer software programs and databases used by Seller in the
conduct of its business (collectively, the “Software”) are sufficient in all
material respects for the needs of the business. Seller owns or holds valid
licenses to all copies of the Software, and has not sold, licensed, leased or
otherwise transferred or granted any interest or rights to any thereof. To the
knowledge of the Members and Seller, none of the Software owned by Seller
infringes upon or violates any patent, registered copyright, trade secret or
other proprietary right of any other Person in the United States and no claim
with respect to any such infringement or violation is threatened. Seller has not
disclosed any person’s private, confidential, or personally identifiable
information to any other person or entity, except as specifically authorized by
the person who is the subject of the information or as authorized or permitted
by law. Seller has not sold to any third party, or permitted any third party to
have access to,

 

10



--------------------------------------------------------------------------------

any person’s private, confidential, or personally identifiable information for
pecuniary gain or for any reason other than a legitimate business reason. Seller
maintains certain data, including personal information, in a computerized
system, and is not aware of any breach of the security of such system.

2.12 Contracts and Commitments. Seller has delivered to Buyer true and complete
copies of all of the Seller Contracts. The Seller Contracts are valid and
effective in accordance with their terms, and there is not under any of such
Seller Contract (i) any existing or claimed material default or breach by
Seller, or (ii) to the knowledge of Seller, any existing or claimed material
default by any other party or event which with notice or lapse of time, or both,
would constitute a material default by any such party. There is no actual or, to
the knowledge of Seller, threatened termination, cancellation or limitation of
any Seller Contract that would have a material adverse effect on Seller, and its
respective business, finances or otherwise. There is no pending or threatened
bankruptcy, insolvency or similar proceeding with respect to any other party to
the Seller Contracts.

2.13 Employment and Labor Matters.

(a) Schedule 2.13 sets forth a list of all current and former (within the last
12 months) full-time and part-time employees or consultants of Seller, broken
down by location and which includes the name, title or position, salary, bonus
and benefits information for each such person (the “Business Employees”).

(b) Seller is in compliance in all material respects with all applicable laws
respecting employment and employment practices, terms and conditions of
employment, wages and hours, occupational safety and health, including laws
concerning unfair labor practices within the meaning of Section 8 of the
National Labor Relations Act, and the employment of non-residents under the
Immigration Reform and Control Act of 1986.

(c) There are no charges, governmental audits, investigations, administrative
proceedings or complaints concerning the employment practices of Seller pending
or, to the knowledge of the Members, threatened before any federal, state or
local agency or court that could reasonably be expected to have a Material
Adverse Effect on Seller or its respective business or the Assets, financial or
otherwise, and, to the knowledge of the Members, no basis for any such matter
exists;

(d) Seller is not a party to any union or collective bargaining agreement, and,
to the knowledge of Seller, no union attempts to organize the Business Employees
have been made, nor are any such attempts now threatened.

(e) Seller has not experienced any organized slowdown, work interruption,
strike, or work stoppage by any of the Business Employees.

(f) Except as set forth in Schedule 2.13(f), Seller will not incur any liability
or obligation to any Business Employees as a result of the sale of the Assets
hereunder.

 

11



--------------------------------------------------------------------------------

2.14 Employee Benefit Programs. Other than as provided pursuant to that certain
Professional Services Agreement with Gevity HR, Inc. (the “Professional Services
Agreement”), Seller does not maintain or contribute to and have not maintained
or contributed to, any employee benefit plan, fringe benefit, stock option,
equity-based compensation, phantom stock, bonus or incentive plan, severance pay
policy or agreement, retirement, pension, profit sharing or deferred
compensation plan or agreement, or any similar plan or agreement or any plan or
arrangement providing compensation to employees or non-employee directors (an
“Employee Benefit Program”). Seller has no obligations or liabilities with
respect to any Employee Benefit Programs, except pursuant to that certain
Professional Services Agreement.

2.15 Insurance Policies.

(a) The attached Schedule 2.15 lists each material insurance policy maintained
by Seller. All of such insurance policies are in full force and effect, and to
Seller and each Member’s knowledge, Seller is not in material default with
respect to its obligations under any of such insurance policies. To its
knowledge, Seller maintains all necessary insurance policies that are
(i) required by any Law applicable to Seller or (ii) required by any contract or
agreement entered into by Seller.

2.16 Environmental Matters.

(a) To the knowledge of Seller and the Members, there are no present or past
Environmental Conditions relating to or which could in any way materially and
adversely affect the Assets. For purposes of this Agreement, “Environmental
Condition” means (i) the introduction into the environment of any pollution,
including without limitation any contaminant, irritant or pollutant or other
toxic or hazardous substance, in violation of any federal, state or local law,
ordinance or governmental rule or regulations, as a result of any spill,
discharge, leak, emission, escape, injection, dumping or release of any kind
whatsoever of any substance or exposure of any type in any work places or to any
medium, including without limitation air, land, surface waters or ground waters,
or from any generation, transportation, treatment, discharge, storage or
disposal of waste materials, raw materials, hazardous materials, toxic materials
or products of any kind or from the storage, use or handling of any hazardous or
toxic materials or other substances, and (ii) any noncompliance with any
federal, state or local environmental Law or order as a result of or in
connection with any of the foregoing.

(b) To the knowledge of Seller and the Members, Seller (and its respective
businesses and operations) is in compliance with all applicable Environmental
Laws, and Seller has not received any communication from any governmental entity
that alleges that it is not in compliance with applicable Environmental Laws.

2.17 Taxes.

Except as set forth in Schedule 2.17(a):

(a) with respect to any tax obligations or as reflected in the Financial
Statements, there does not exist any liability for Taxes which may be asserted
by any taxing authority against, and no encumbrance for Taxes will attach to any
of the Assets. All Tax

 

12



--------------------------------------------------------------------------------

Returns required to be filed prior to the date hereof by Seller have been filed
(other than Tax Returns for which extensions to file have been granted) with the
appropriate governmental agencies in all jurisdictions in which such Tax Returns
are required to be filed, all of which are true, correct and complete in all
material respects, and all amounts shown as owing thereon have been paid.

(b) none of the Members or Seller have received notice of any Tax claims being
asserted or any proposed assessment by any taxing authority and no Tax Returns
of Seller have been audited by the Internal Revenue Service (the “IRS”) or the
appropriate state agencies for any fiscal year or period ended prior to the date
hereof, and Seller is not presently under, nor have they received notice of any,
contemplated investigation or audit by the IRS or any state agency concerning
any fiscal year or period ended prior to the date hereof. Seller has not
executed any extension or waivers of any statute of limitations on the
assessment or collection of any Tax due that is currently in effect and is not
the beneficiary of any extension of time within which to file any Tax Return.

(c) Seller and all of its respective predecessors in interest have withheld or
collected from each payment made to any Person the amount of all Taxes required
to be withheld or collected therefrom and Seller and any of its respective
predecessors in interest has paid the same to the proper tax depositories or
collecting authorities.

(d) Seller has been taxed as a partnership for federal and state income tax
purposes at all times during its respective existence and has not made any
election to be treated as other than a partnership pursuant to Treas. Reg.
Section 301.7701-3.

(e) Seller is not a party to any agreement, contract, arrangement or plan that
constitute any part of a non-qualified deferred compensation plan within the
meaning of Section 409A of the Code.

(f) Seller has provided to Buyer true, correct and complete copies of all Tax
Returns, examination reports, and statements of deficiencies assessed against or
agreed to by Seller since December 31, 2005.

2.18 Licenses and Authorizations.

(a) Seller has provided complete and correct copies of all governmental
authorizations, licenses, accreditations, permits and other authorizations
(“Governmental Authorizations”) to Buyer.

(b) No violation, default, order or deficiency exists with respect to
Governmental Authorizations. Neither Seller nor any Member has received any
notice of any action pending or recommended by any state or federal agencies
having jurisdiction over any Governmental Authorization, to revoke, withdraw or
suspend any license, right or authorization. To the knowledge of Seller and the
Members, no event has occurred which would constitute grounds for a material
violation, order or deficiency with respect to any Governmental Authorization or
to revoke, withdraw or suspend any such Governmental Authorization. Except as
listed on Schedule 2.18(a), no consent or approval of, prior filing with or
notice to, or any action by, any governmental body or agency or any other third
party is required in connection with any such license, right or authorization by
reason of the Acquisition.

 

13



--------------------------------------------------------------------------------

2.19 Inventories. Seller has provided Buyer with a true and correct of all
Inventory of Seller.

2.20 Business Relationships.

(a) Except as disclosed on Schedule 2.20, to Seller’s and each of the Member’s
knowledge (i) Seller has not received a written notice of termination of any
written agreements from its top twenty (20) customers by dollar volume year to
date in 2007 (“Top Customers”); (ii) no notice of termination of any oral
agreements has been tendered by a Top Customer directly or indirectly to a
senior officer of Seller which refers only to Behn Wilson, James Buscarini,
Vonesa Wenzell, Joe McCullough or Michelle McCullough; (iii) there are no
complaints, claims or threats of the Top Customers to Seller which would result
in a reduction of sales from the Top Customers in excess of Fifty Percent
(50%) or more for each Top Customer; (iv) Seller is not presently responding to
any requests for proposals issued by any Top Customers; and (v) outside of the
ordinary course of business, there are no material service issues which may
curtail the relationship of a Top Customer with Seller.

(b) Schedule 2.20(b) contains a complete and accurate list of all contracts,
agreements, commitments and instruments of Seller of any arrangement relating to
the sale of the Seller’s products and/or services to its customers; and

(c) The Seller and the Members have no knowledge of any present or future
condition or state of facts or circumstances which would prevent Buyer from
carrying on Seller’s business after the Closing Date in the same manner as it is
presently being carried on.

2.21 Absence of Certain Business Practices. Except as set out on Schedule 2.21,
neither Seller nor any officer, director, manager, employee or agent of Seller,
nor to the knowledge of any of the Members, any other person or entity acting on
behalf of Seller, acting alone or together, has (i) received, directly or
indirectly, any rebates, payments, commissions, promotional allowances or any
other economic benefits, regardless of their nature or type, from any supplier,
customer, governmental employee or other person or entity with whom Seller has
done business directly or indirectly, or (ii) directly or indirectly, given or
agreed to give any gift or similar benefit to any customer, governmental
employee or other person or entity who is or may be in a position to help or
hinder Seller (or assist Seller in connection with any actual or proposed
transaction) which, in the case of either clause (i) or clause (ii) above, would
reasonably be expected to subject Seller to any damage or penalty in any civil,
criminal or governmental litigation or proceeding. Neither Seller, nor, to the
knowledge of the Members, any officer or manager thereof has used any funds for
unlawful contributions, gifts, entertainment or other expenses relating to
political activity or otherwise, or has made any direct or indirect unlawful
payment to governmental officials or employees from the entities’ funds or been
reimbursed from the entities’ funds for any such payment, or is aware that any
other person associated with or acting on behalf of Seller have engaged in any
such activities.

 

14



--------------------------------------------------------------------------------

2.22 Accounts Receivable. Except as set forth in Schedule 2.22, the accounts
receivable reflected in the most recent balance sheet for Seller, separately
included in the Financial Statements referred to in Section 2.6 hereof, and all
accounts receivable arising between December 31, 2004 and the date hereof, arose
from bona fide transactions in the ordinary course of business and are
consistent with Seller’s fee schedule. Except as set forth in Schedule 2.22, the
accounts receivable reflected on such balance sheet, have been properly recorded
and reserved against consistent with GAAP, except with respect to the
Exceptions. No such account receivable has been assigned or pledged to any other
person, firm or corporation.

2.23 Related Party Transactions. Except as set forth in Schedule 2.23 hereto,
there are no existing arrangements or proposed transactions between Seller and
(i) any equity holder, officer, director, manager or other Affiliate of Seller,
or any member of the immediate family of any of the foregoing persons (such
officers, directors and family members being hereinafter individually referred
to as a “Related Party”), (ii) any business (corporate or otherwise) which a
Related Party owns, or controls directly or indirectly, or in which a Related
Party has an ownership interest, or (iii) between any Related Party and any
business (corporate or otherwise) with which Seller regularly does business.
Schedule 2.23 describes all affiliated services provided to or on behalf of the
Members and such Affiliates (and Related Parties) by Seller and all affiliate
transactions or agreements, arrangements or understandings among Seller and the
Members or their Affiliates (and Related Parties).

2.24 No Commissions. Neither the Members nor Seller have incurred any obligation
for any finder’s or broker’s or agent’s fees or commissions or similar
compensation in connection with the transactions contemplated hereby.

2.25 Indebtedness. Except as set forth on Schedule 2.25, Seller is not subject
to any Indebtedness. Schedule 2.25 details the outstanding balance (including
accrued and unpaid interest) for each such outstanding item of Indebtedness.

2.26 Distributions. Except as set forth on Schedule 2.26, since January 1, 2007,
Seller has not declared set aside or paid any dividend or made any distribution
of cash or other property or assets to any equity holder of Seller or made any
other payment to any other equity holder of Seller in their capacity as such.

2.27 Customer Credit Balance Accounts. The Customer Credit Balance Account
statement, attached hereto as Schedule 2.27, identifies all customers of Seller
that have AR Credit Balances and the aggregate amount of such AR Credit Balance
for each such customer as of the last balance sheet issued by Seller which as
been determined in a manner consistent with past practice.

2.28 Statements True and Correct. No representation or warranty made herein by
Seller or any Member, nor in any statement, certificate or instrument executed
and delivered to Buyer by Seller or any Member pursuant to any Acquisition
Document, contains or will contain (with respect to any Acquisition Document
signed at a later date) any untrue statement of material fact or intentionally
omits or will intentionally omit to state a material fact necessary to make
these statements contained herein and therein not misleading in light of the
circumstances in which they were made.

 

15



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller and the Members as follows:

3.1 Organization, Authority and Capacity. Buyer is a limited liability company,
duly organized, validly existing and in good standing under the laws of the
State of Delaware. Buyer has the full power and authority necessary to
(i) execute, deliver and perform its obligations under the Acquisition Documents
to be executed and delivered by it, and (ii) carry on its business as it has
been and is now being conducted and to own and lease the properties and assets
which it now owns or leases. Buyer is duly qualified to do business and is in
good standing in the State of Florida and in each jurisdiction in which a
failure to be so qualified or in good standing would have a Material Adverse
Effect on its ability to perform its obligations under the Acquisition
Documents.

3.2 Authorization and Validity. The execution, delivery and performance of the
Acquisition Documents to be executed and delivered by Buyer have been duly
authorized by all necessary action by Buyer. The Acquisition Documents to be
executed and delivered by Buyer have been or will be, as the case may be, duly
executed and delivered by Buyer and constitute or will constitute the legal,
valid and binding obligations of Buyer, enforceable in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency, or other
laws affecting creditors’ rights generally, or as may be modified by a court of
equity.

3.3 Absence of Conflicting Agreements or Required Consents. The execution,
delivery and performance by Buyer of the Acquisition Documents to be executed
and delivered by it: (i) do not require the consent of or notice to any
governmental or regulatory authority or any other third party; (ii) will not
conflict with any provision of Buyer’s charter or bylaws; (iii) will not
conflict with or result in a violation of any law, ordinance, regulation,
ruling, judgment, order or injunction of any court or governmental
instrumentality to which Buyer is a party or by which Buyer or any of their
respective properties is bound; and (iv) will not conflict with, constitute
grounds for termination of, result in a breach of, constitute a default under,
require any notice under, or accelerate or permit the acceleration of any
performance required by the terms of any agreement, instrument, license or
permit to which Buyer is a party or by which any of Buyer’s properties are
bound.

3.4 No Commissions. The Buyer has not incurred any obligation for any finder’s
or broker’s or agent’s fees or commissions or similar compensation in connection
with the transactions contemplated hereby.

3.5 Statements True and Correct. No representation or warranty made herein by
Buyer, nor in any statement, certificate or instrument executed and delivered to
Seller or the Members by Buyer pursuant to any Acquisition Document contains or
will contain any untrue statement of material fact or omits or will omit to
state a material fact necessary to make these statements contained therein not
misleading in light of the circumstances in which they were made.

 

16



--------------------------------------------------------------------------------

ARTICLE 4

ADDITIONAL AGREEMENTS

4.1 Public Announcements. Each Party hereto agrees (i) not to disclose any
aspect of the discussions, negotiations, terms, status or conditions relating to
the transactions contemplated herein to any third party other than their
respective bankers, attorneys, auditors, officers, directors, authorized
employees and authorized representatives and then only on a need to know basis
and shall cause and require all such persons to whom such information is
disclosed to abide by the provisions of this Section 4.1, and (ii) not to issue
any press release or other general public announcement (including in any trade
journal or other publication) of the transaction, in either case, without
providing the other parties hereto the opportunity to review and comment on, and
using reasonable efforts to agree upon, any such press release or public
announcement. Nothing in this Section 4.1 shall prohibit any party from making
disclosure which its counsel deems reasonably necessary or advisable in order to
satisfy such party’s disclosure obligations required by law. Seller and the
Members acknowledges that Buyer may issue a press release promptly upon the
execution of this Agreement in a form consented to in writing by Seller, such
consent not to be unreasonably withheld or delayed, and Seller and the Members
agree that Buyer shall file its 8-K, 10-Q, 10-K and like filing without their
prior notice to or consent.

4.2 Use of Names. On and after the Closing Date, Seller and the Members shall
cease to use the name “SelectMRI” or any derivation thereof or other name
confusingly similar thereto for any commercial or other public purpose without
the prior written consent of Buyer. Within thirty (30) days of the Closing Date,
Seller shall (a) amend its Governing Documents and take all other actions
necessary to change its name to one sufficiently dissimilar to Seller’s present
name, in Buyer’s judgment, to avoid confusion and (b) take all actions requested
by Buyer to enable Buyer to change its name or the name of any Affiliate of
Buyer to Seller’s present name.

4.3 Tax Matters. Any and all Taxes incurred by Seller in connection with the
sale of the Assets pursuant to this Agreement shall be borne by Seller. Seller
shall prepare and file, at its own expense, all necessary tax returns and other
documentation with respect to all such Taxes.

4.4 Title Search; Discharge of Encumbrances. Seller shall have (i) used
commercially reasonable efforts to ascertain all Encumbrances, if any, to which
the Assets are subject, (ii) notified Buyer in writing of the nature and extent
thereof, and (iii) discharged all such Encumbrances.

4.5 Transfer Taxes. Seller shall pay (a) all transfer and documentary taxes and
fees imposed, if any, with respect to instruments of conveyance in the
transaction contemplated hereby and (b) all sales, excise and other transfer or
similar taxes on the transfer of the shares contemplated hereunder, if any.
Buyer and Seller shall cooperate with one another in promptly making any filings
in connection with any such taxes. Buyer or Seller, as the case may be, shall
execute and deliver to each other, at Closing any certificates or other
documents as the other may reasonably request to perfect any exemption from any
such transfer, documentary sales, or excise tax.

 

17



--------------------------------------------------------------------------------

4.6 Inter-company Debt. Seller and the Members have caused all inter-company
debt between ZoneCare USA of Delray LLC, Speedy Re-employment LLC and Seller
existing to be paid prior to the date hereof.

ARTICLE 5

CONDITIONS TO OBLIGATIONS OF BUYER

The obligation of Buyer to consummate the Acquisition is subject to the
satisfaction or waiver, at or prior to Closing, of each of the following
conditions:

5.1 Representations and Warranties. The representations and warranties of Seller
and the Members set forth in this Agreement, or any document or instrument
delivered to Buyer hereunder, shall be true and correct as of the Closing Date
with the same force and effect as if such representations and warranties had
been made at and as of the Closing Date, except with respect to any of such
representations and warranties referring to a state of facts existing on a
specified date prior to the Closing Date, it shall be sufficient if at the
Closing Date such representation and warranty continues to describe accurately
the state of facts existing on the date so specified.

5.2 Performance; Covenants. All of the terms, covenants and conditions of the
Acquisition Documents to be complied with or performed by Seller and/or the
Members at or prior to Closing shall have been complied with and performed in
all respects.

5.3 Necessary Contracts. That certain Membership Interest Purchase Agreement
between Buyer and ZoneCare USA of Delray LLC and that certain Membership
Interest Purchase Agreement between Buyer and Speedy Re-employment, LLC shall
have been fully executed and agreed to.

5.4 Necessary Consents and Approvals. Unless otherwise waived by Buyer, the
Buyer shall have obtained all licenses, consents and permits, provided all
notices, and all waiting periods required by Law shall have expired, necessary
in order for Buyer to consummate the Acquisition.

5.5 No Injunction, Etc. No action, proceeding, investigation or legislation
shall have been instituted, threatened or proposed before any court,
governmental agency, or legislative body to enjoin, restrain, prohibit or obtain
substantial damages in respect of, this Agreement or the consummation of the
Acquisition, or which is related to Seller, if such action, proceeding,
investigation or legislation, in the reasonable judgment of Buyer or its
counsel, would make it inadvisable to consummate such transactions.

5.6 Legal Opinion. Buyer shall have received an opinion of counsel to Seller
substantially in the form attached as Exhibit 5.6.

5.7 Agreements with Key Persons. Employment agreements and/or non-competition
agreements (in a form acceptable to Buyer) shall be executed with certain key
owners, managers or employees (the “Key Persons”) of Seller, which such Key
Persons shall be set forth in Schedule 5.7.

 

18



--------------------------------------------------------------------------------

5.8 Waiver. Any conditions set out in this Article 5 which are not satisfied at
Closing shall be deemed waived by the Buyer if the Buyer elects to close this
transaction without the condition being satisfied.

ARTICLE 6

CONDITIONS TO OBLIGATIONS OF SELLER

The obligations of Seller to close the Acquisition are subject to the
satisfaction or waiver, at or prior to Closing, of each of the following
conditions:

6.1 Representations and Warranties. The representations and warranties of Buyer
set forth in this Agreement shall be true and correct as of the Closing Date
with the same force and effect as if such representations and warranties had
been made at and as of the Closing Date, except with respect to any of such
representations and warranties referring to a state of facts existing at a
specified date prior to the Closing Date, it shall be sufficient if at the
Closing Date such representation and warranty continues to describe accurately
the state of facts existing on the date so specified.

6.2 Performance; Covenants. All of the terms, covenants and conditions of this
Agreement to be complied with or performed by Buyer at or prior to the Closing
shall have been complied with and performed in all material respects.

6.3 No Injunction, Etc. There shall not be any injunction, judgment, order,
decree, ruling or charge in effect preventing consummation of any of the
transactions contemplated by this Agreement.

6.4 Escrow Agreement. Buyer and the Escrow Agent shall have executed and
delivered the Escrow Agreement.

6.5 Waiver. Any conditions set out in this Article 6 which are not satisfied at
closing shall be deemed waived by Seller if Seller elect to close this
transaction without the condition being satisfied.

6.6 Credit Card Debt. On or prior to the Closing Date, Behn Wilson shall receive
a payment in full for all of the American Express credit card expenses which
Mr. Wilson incurred on behalf of Seller as it relates to the assets being
conveyed to Buyer.

6.7 Guarantors. Behn Wilson and Patricia Wilson shall be removed as guarantors
on the Professional Services Agreement with Gevity HR, Inc.

 

19



--------------------------------------------------------------------------------

ARTICLE 7

INDEMNIFICATION

7.1 Survival of Representations and Warranties. All covenants, representations
and warranties made by each of the Parties hereto in the Acquisition Documents
or pursuant thereto or in any certificate delivered pursuant thereto shall
survive the Closing Date as follows: (i) until the 60th day after the Buyer’s
receipt of Seller’s 2008 audited financial statements or fifteen (15) months
from the Closing Date, whichever is earlier, (ii) with respect to any Loss
arising from or related to a breach of Section 2.17 (Taxes) until the 30th day
after expiration of the statute of limitations applicable to such Loss, and
(iii) with respect to any Loss arising from or related to a breach of a Seller’s
Fundamental Representation or Buyer’s Fundamental Representation or any
fraudulent or intentional misrepresentations, such representations and
warranties shall survive forever.

7.2 Indemnification by Buyer.

(a) For the period commencing on the Closing Date and ending upon the expiration
of the period specified in Section 7.1 of this Agreement, Buyer shall, subject
to the limitations set forth in this Article 7, indemnify, defend and hold
harmless Seller and the Members, and their respective directors, officers,
employees, shareholders, managers, members, attorneys, accountants and agents
(collectively, “Seller Indemnified Parties”) against and in respect of all
losses, damages, liabilities, costs and expenses (including, without limitation,
reasonable attorneys’ fees and expenses incurred in investigating, preparing or
defending any claims covered hereby) (collectively, “Losses”) sustained or
incurred by any of the Seller Indemnified Parties that arise out of any breaches
of Buyer’s representations, warranties, covenants or agreements set forth in
this Agreement or any certificate delivered pursuant hereto.

(b) Any payments pursuant to this Section 7.2 shall be treated as an adjustment
to the Purchase Price for all Tax purposes.

7.3 Indemnification by Seller.

(a) Except as set forth herein, for the period commencing on the Closing Date
and ending upon the expiration of the periods specified in Section 7.1 of this
Agreement, Seller and the Members shall, subject to the limitations set forth in
this Article 7, indemnify, defend and hold harmless Buyer and its members,
managers, officers, employees, attorneys, accountants and agents (collectively,
“Buyer Indemnified Parties”) against and in respect of all Losses sustained or
incurred by any of the Buyer Indemnified Parties that arise out of:

 

  (i) any breaches of the Members’ or Seller’s representations, warranties,
covenants or agreements (in the case of any covenants or agreements made by
Seller, solely with respect to covenants or agreements to be performed on or
prior to the Closing Date) set forth in the Acquisition Documents or any
certificate delivered pursuant thereto; and

 

  (ii) except as set forth in Schedule 7.3(a)(ii) any Tax of Seller ending on or
before the Closing and the pro rata portion through the effectiveness of the
Closing.

 

20



--------------------------------------------------------------------------------

(b) Any payments pursuant to this Section 7.3 shall be treated as an adjustment
to the Purchase Price for all Tax purposes.

7.4 Notice and Payment of Claims.

(a) Notice. A Seller Indemnified Party or Buyer Indemnified Party, as the case
may be, claiming a right to indemnification hereunder (the “Indemnified Party”)
shall notify the party from whom it is seeking indemnification (the
“Indemnifying Party”) within a reasonable period of time after it becomes aware
of facts tending to support a claim for indemnification under this Article 7,
and shall provide the Indemnifying Party as soon as practicable thereafter all
information and documentation necessary to support and verify any Loss
associated with such claim. The failure by an Indemnified Party so to notify the
Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to any Indemnified Party, except to the extent that the
Indemnifying Party demonstrates that it has been prejudiced by the Indemnified
Party’s failure to give such notice in a timely manner or failure to provide
such information or documentation, as the case may be.

(b) Payment. In the event a claim for indemnification under this Article 7 shall
have been finally determined, the amount of the related Loss shall be paid by
the Indemnifying Party to the Indemnified Party, in immediately available funds
in the currency in which such Losses were denominated, within three business
days after such final determination to a bank account specified in writing by
the Indemnified Party to the Indemnifying Party no later than five business days
prior to the date such payment is due. Any claim, and the liability for and
amount of Loss therefor, shall be deemed to be “finally determined” for purposes
of this Section 7.4(b) when the parties to such action have so determined by
mutual agreement or, if disputed, when a final written determination concerning
the amount of the related Losses and the Indemnifying Party’s liability
therefore has been rendered.

(c) Escrow. From and after the Closing, any indemnification to which the Buyer
Indemnified Parties are entitled under this Agreement shall be satisfied first
by recouping such Losses from the Escrow Amount in accordance with the terms and
conditions of this Agreement and the Escrow Agreement, and thereafter, subject
to the terms and conditions of this Agreement, the Buyer Indemnified Parties may
proceed directly against Seller and/or the Members with respect to such Losses.
Upon expiration of the period set forth in Section 7.1(iii), and assuming there
are no indemnification obligations claimed by Buyers in good faith or the
Company (the “Escrow Release Date”), Buyer and the Seller Representative shall
direct the Escrow Agent to release to the Seller Representative (on behalf of
Seller, which amounts shall then be paid over to Seller by the Seller
Representative) the then remaining balance of the Escrow Amount less the
aggregate amount of all claims specified in any then unresolved good faith
claims for payment therefrom made by the Buyer pursuant to this Agreement. To
the extent that on the Escrow Release Date any amount has been reserved and
withheld from the distribution from the Escrow Amount on account of any
unresolved claim for payment made by Buyer and, subsequent to such date, such
claim is resolved, Buyer and the Seller Representative shall promptly direct the
Escrow Agent to release (i) to the Buyer that amount, if any, due in respect of
such claim as finally determined pursuant to this Agreement and (ii) to the
Seller Representative (on behalf of Seller, which amounts shall then by paid
over to Seller by the Seller Representative) an amount equal to the excess, if
any, of the amount theretofore reserved and withheld from distribution in
respect of such claim less the payments, if any, made pursuant to the
immediately preceding clause (i).

 

21



--------------------------------------------------------------------------------

(d) Third Party Claims. In the event that an Indemnifying Party may be required
to indemnify an Indemnified Party against any claim or legal action made or
brought by a third party, indemnification shall be provided in accordance with
the following procedures:

 

  (i) upon receipt by an Indemnified Party of notice of the commencement of any
action by a third party (a “Third Party Claim”) against it, such Indemnified
Party shall, if a claim is to be made against an Indemnifying Party under this
Article 7, give notice to the Indemnifying Party of the commencement of such
Third Party Claim as soon as practicable, and in no event later than ten days
after the Indemnified Party shall have been served with process, but the failure
so to notify the Indemnifying Party shall not relieve the Indemnifying Party of
any liability that it may have to any Indemnified Party, except to the extent
that the Indemnifying Party demonstrates that its defense of such Third Party
Claim has been prejudiced by the Indemnified Party’s failure to give such notice
in a timely manner;

 

  (ii) the Indemnifying Party will be entitled, to the extent permitted by
applicable law, to participate in the defense of such Third Party Claim and, to
the extent that the Indemnifying Party wishes, to assume the defense of such
Third Party Claim with counsel reasonably satisfactory to the Indemnified Party.
Following notice from the Indemnifying Party to the Indemnified Party of its
election to assume the defense of such Third Party Claim, the Indemnifying Party
shall not, as long as the Indemnifying Party conducts such defense, be liable to
the Indemnified Party under this Article 7 for any fees of other counsel or any
other expenses with respect to the defense of such Third Party Claim, in each
case subsequently incurred by the Indemnified Party in connection with the
defense of such Third Party Claim, unless (X) the employment thereof has been
specifically authorized by the Indemnifying Party in writing, or (Y) the
Indemnifying Party has been advised by counsel that a reasonable likelihood
exists of a conflict of interest between the Indemnifying Party and the
Indemnified Party;

 

  (iii) if the Indemnifying Party assumes the defense of a Third Party Claim,
(A) it will be conclusively established for purposes of this Agreement that the
claims made in the Third Party Claim are within the scope of and subject to
indemnification under this Article 7 and (B) no compromise or settlement of such
Third Party Claim may be effected by the Indemnifying Party without the
Indemnified Party’s consent unless (I) there is no finding or admission of any
violation of laws, statutes, regulations or any violation of the rights of any
Person, and (II) the sole relief provided is monetary damages that are paid in
full by the Indemnifying Party;

 

22



--------------------------------------------------------------------------------

  (iv) in the event that the Indemnifying Party timely defends, contests or
otherwise protects the Indemnified Party against a Third Party Claim, the
Indemnified Party shall nevertheless have the right to, but shall not be
obligated to, participate at its own expense in the defense of the Third Party
Claim with counsel of its own choosing; and

 

  (v) in the event the Indemnifying Party fails to defend, contest or otherwise
protect against any Third Party Claim in a timely matter, the Indemnified Party
may, but shall not be obligated to, defend, contest or otherwise protect against
the same, and make any compromise or settlement thereof and shall be entitled to
recover the entire cost thereof from the Indemnifying Party, including
reasonable attorneys’ fees, disbursements and all amounts paid as a result of
such claim or suit or the compromise or settlement thereof; provided, however,
that if the Indemnifying Party subsequently undertakes the defense of such
matter, the Indemnified Party shall not be entitled to recover from the
Indemnifying Party its costs thereafter incurred in the defense thereof other
than the reasonable cost of investigation undertaken by the Indemnified Party
and reasonable cost of providing assistance.

7.5 Limitation on Liability. Notwithstanding any other provisions contained in
this Agreement or any other related transaction documentation to the contrary,
in no event shall Seller’s or the Members’ liability for Losses or the
compensation for Losses and any other related liabilities to the Buyer, its
parent, affiliates, subsidiaries, members, managers, officers or other related
parties (collectively, “Buyer Parties”) for any and all claims which the Buyer
Parties have or may have against Seller under this Agreement including, without
limitation, any liability pursuant to the indemnification obligations set forth
in Section 7.3 of this Agreement (collectively, “Claims”) exceed in the
aggregate the Escrow Amount (the “Cap Amount”); provided that the Cap Amount
shall not apply to any Loss arising from (a) any fraud by Seller or any one of
the Members (and in the event of such fraud, such recourse shall be sought or
granted solely against the particular Seller or the individual Member committing
such fraud); or (b) any breach of any Seller’s Fundamental Representation
(collectively, the “Cap Exceptions”). In addition to the foregoing, Buyer shall
only be entitled to pursue its Claims relating to or arising out of this
Agreement or in connection with the transactions contemplated hereby including,
without limitation, any claims relating to environmental, health or safety
matters or in any exhibit, schedule or certificate delivered hereunder, against
the actual Escrow Amount held in Escrow pursuant to the terms of the Escrow
Agreement, provided, however, that any Claim relating to the Cap Exceptions
shall not be limited to the Escrow Amount. In addition to the foregoing, only
the permitted claims against the Cap Amount held in Escrow as set forth herein
may be pursued by the Buyer jointly and severally against Seller and the Members
only with respect to the actual funds related to the Escrow Amount. The
aforementioned limitations shall apply mutatis mutandis, to any such Losses
which Seller or Members seek to recover from Buyer for any breach of any of
Buyer’s representations and warranties (other than a breach of any of the
Buyer’s Fundamental Representations and any fraud of Buyer Parties).

 

23



--------------------------------------------------------------------------------

Except as otherwise delineated in this Section 7.5, Buyer may not avoid the
limitations on liability set forth in this Article 7 by seeking damages against
Seller or any Member for breach of contract, tort or pursuant to any other
theory of liability and the Buyer hereby waives, from and after the Closing, to
the fullest extent permitted under applicable law, and agrees to indemnify
Seller and each Member from and against any and all rights, claims and causes of
action it may have against Seller or each Member relating (directly or
indirectly) to the subject matter of this Agreement arising under or based upon
any federal, state, local or foreign statute, law or ordinance or otherwise,
including without limitation, any rights, claims or causes of action with
respect to any environmental, health or safety matters (including, without
limitation, all matters arising under the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, or any other Environmental
Law); provided that the foregoing restriction will not apply to any claim that
is based on fraud or breach of any Seller’s Fundamental Representations by any
Person (and in the event of such fraud or breach of any Seller’s Fundamental
Representations, such recourse shall be sought or granted solely against the
Person or Persons committing such fraud or breach of Seller’s Fundamental
Representations).

7.6 Deductible. The Seller and the Members shall not have any liability (for
indemnification or otherwise, including defense costs) with respect to Losses
sustained or incurred by any of the Buyer Indemnified Parties that arise out of
any breaches of Seller’s or the Members’ representations or warranties set forth
in this Agreement or any certificate delivered pursuant hereto unless and until
the aggregate amount of the Losses sustained or incurred by the Buyer
Indemnified Parties by reason of all such breaches are in excess of a $3,080
aggregate deductible (the “Deductible Amount”), after which point Seller and
Members will be obligated only to indemnify, defend and hold harmless
the Buyer Indemnified Parties pursuant to the terms of this Agreement
against and in respect of the amount by which such Losses exceed the Deductible
Amount, subject to the applicable limitation of liability set forth in
Section 7.5 of this Agreement; provided that there shall be no Deductible Amount
for any Loss arising from (a) any material breach of Sellers’ or Members’
covenants hereunder or in any other Acquisition Document, (b) any fraudulent or
intentional misrepresentations of Seller or any Member, or (c) any breach of any
Seller’s Fundamental Representation or Section 2.11(e) (Intellectual Property
Assets). The aforementioned limitations shall apply, mutatis mutandis, to any
such Losses which Seller or Members seek to recover from Buyer for any breach of
any of Buyer’s representations and warranties (other than the Buyer’s
Fundamental Representations) and the Buyer’s Fundamental Representations, as
applicable.

 

24



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS PROVISIONS

8.1 Notices.

(a) Any notice sent in accordance with the provisions of this Section 8.1 shall
be deemed to have been received (even if delivery is refused or unclaimed) on
the date which is: (i) the date of proper posting, if sent by certified U.S.
mail or by Express U.S. mail or private overnight courier; or (ii) the date on
which sent, if sent by facsimile transmission, with confirmation and with the
original to be sent by certified U.S. mail, addressed as follows:

 

If to Seller or any Member:    Behn Wilson    P.O. Box 8049    Delray Beach,
Florida 33483 Copy to Counsel:    Kluger, Peretz, Kaplan & Berlin, P.L.    2385
N.W. Executive Center Drive    Suite 300    Boca Raton, Florida 33431   
Attention: Jonathan D. Louis    Telecopy Number: 561-998-0047 If to the Buyer:
   Monitor Clipper Partners    [INSERT ADDRESS]    Attention: Paul Maxwell   
Telecopy Number:                     Copy to Counsel:    MSC – Medical Services
Company    841 Prudential Drive, Ste. 900    Jacksonville, FL 32207   
Attention: Tim Crass, General Counsel    Telecopy Number: 904-224-2307

(b) Any party hereto may change its address specified for notices herein by
designating a new address by notice in accordance with this Section 8.1.

 

25



--------------------------------------------------------------------------------

8.2 Expenses. Each of the Parties shall bear and pay all costs and expenses
incurred by it or on its behalf in connection with the transactions contemplated
hereunder, including but not being limited to, the fees of attorneys and
accountants retained by that party incident to the negotiation, preparation and
execution of this Agreement.

8.3 Further Assurances. Each Party covenants that at any time, and from time to
time, after the Closing, it will execute such additional instruments and take
such actions as may be reasonably requested by the other parties to confirm or
perfect or otherwise to carry out the intent and purposes of this Agreement.

8.4 Waiver. Any failure on the part of any Party to comply with any of its
obligations, agreements or conditions hereunder may be waived by any other Party
to whom such compliance is owed. No waiver of any provision of this Agreement
shall be deemed, or shall constitute, a waiver of any other provision, whether
or not similar, nor shall any waiver constitute a continuing waiver.

8.5 Assignment. This Agreement shall not be assignable by any of the Parties
hereto without the written consent of all other Parties, provided that Buyer may
assign its rights and obligations under this Agreement without the consent of
Seller or the Members to any direct or indirect subsidiary or Affiliate of Buyer
or to any Person that acquires substantially all of the assets or stock of Buyer
or any successor entity resulting from a merger or consolidation of or with
Buyer or the sole shareholder of Buyer. No such assignment shall relieve Buyer
of its obligations hereunder.

8.6 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Parties hereto and their respective heirs, legal representatives,
executors, administrators, successors and assigns. This Agreement shall survive
the Closing and not be merged therein.

8.7 Headings. The section and other headings in this Agreement are inserted
solely as a matter of convenience and for reference, and are not a part of this
Agreement.

8.8 Entire Agreement. All Schedules and Exhibits attached to this Agreement are
by reference made a part hereof. This Agreement and the Exhibits, Schedules,
certificates and other documents delivered pursuant hereto or incorporated
herein by reference, contain and constitute the entire agreement among the
Parties and supersede and cancel any prior agreements, representations,
warranties, or communications, whether oral or written, among the Parties
relating to the transactions contemplated by this Agreement. Neither this
Agreement nor any provision hereof may be changed, waived, discharged or
terminated orally, but only by an agreement in writing signed by the Party
against whom or which the enforcement of such change, waiver, discharge or
termination is sought.

8.9 Governing Law; Severability. This Agreement shall be governed by and
construed in accordance with the Laws of the State of Florida, without regard to
any applicable conflicts of Laws. The provisions of this Agreement are severable
and the invalidity of one or more of the provisions herein shall not have any
effect upon the validity or enforceability of any other provision.

 

26



--------------------------------------------------------------------------------

8.10 Counterparts; Deliveries by Facsimile or Electronic Mail. This Agreement
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. This Agreement and any other Acquisition Document, and any
amendments hereto or thereto, to the extent signed and delivered by means of a
facsimile machine or digital imaging or electronic mail, shall be treated in all
manner and respects as an original contract and shall be considered to have the
same binding legal effects as if it were the original signed version thereof
delivered in person. At the request of Buyer, on the one hand, or the Seller
Representative, on the other, each other Party hereto or thereto shall
re-execute original forms thereof and deliver them to all other Parties. No
Party hereto or to any such contract shall raise the use of a facsimile machine
or digital imaging and electronic mail to deliver a signature or the fact that
any signature or contract was transmitted or communicated through the use of a
facsimile machine or digital imaging and electronic mail as a defense to the
formation of a contract and each such Party forever waives any such defense.

8.11 Brokers. Seller and the Members shall hold harmless and defend Buyer and
its Affiliates, and Buyer shall indemnify, hold harmless and defend Seller and
the Members from and against the payment of any and all broker’s and finder’s
expenses, commissions, fees or other forms of compensation which may be due or
payable from or by the indemnifying party, or which may have been earned by any
third party acting on behalf of the indemnifying party in connection with the
negotiation, execution and consummation of the transactions contemplated hereby.

8.12 No Intention to Benefit Third Parties. Nothing in this Agreement is
intended to and shall not benefit any Person other than the Parties hereto
create any third party beneficiary right in any such other Person.

ARTICLE 9

SELLER REPRESENTATIVE

9.1 Seller Representative. By the execution and delivery of this Agreement,
Seller and each Member hereby irrevocably constitutes and appoints Behn Wilson,
as the true and lawful agent and attorney-in-fact (the “Seller Representative”)
of Seller and each Member with full powers of substitution to act in the name,
place and stead of Seller and each Member with respect to the performance on
behalf of Seller and each Member under terms and provisions of the Acquisition
Documents including the Escrow Agreement as the same may be from time to time
amended, and to do or refrain from doing all such further acts and things, and
to execute all such documents, as the Seller Representative shall deem necessary
or appropriate in connection with any of the transactions contemplated under the
Acquisition Documents, including, without limitation, the power to:

(a) act for Seller and the Members with respect to all matters referred to in
the Acquisition Documents, including all adjustments to the Purchase Price and
all indemnification matters set forth herein and the right to compromise or
settle any such claims on behalf of Seller and the Members;

(b) amend or waive any provision of the Acquisition Documents (including any
condition to Closing);

 

27



--------------------------------------------------------------------------------

(c) employ and obtain the advice of legal counsel, accountants and other
professional advisors as the Seller Representative, in his sole discretion,
deems necessary or advisable in the performance of his duties as the Seller
Representative and rely on their advice and counsel;

(d) incur any expenses, liquidate and withhold assets received on behalf of
Seller and the Members prior to their distribution to the Members to the extent
of any amount which the Member Representative deems necessary for payment of or
as a reserve against expenses, and pay such expenses or deposit the same in an
interest-bearing bank account established for such purpose;

(e) receive all notices, communications and deliveries hereunder on behalf of
Seller and the Members under the Acquisition Documents; and

(f) do or refrain from doing any further act or deed on behalf of Seller and the
Members which the Seller Representative deems necessary or appropriate, in his
or her sole discretion, relating to the subject matter of the Acquisition
Documents as fully and completely as Seller or any of the Members could do if
personally present and acting and as though any reference to Seller or any of
the Members in the Acquisition Documents were a reference to the Seller
Representative.

The appointment of the Seller Representative shall be deemed coupled with an
interest and shall be irrevocable, and any other person may conclusively and
absolutely rely, without inquiry, upon any actions of the Seller Representative
as the acts of Seller and each Member in all matters referred to in the
Acquisition Documents. The Seller and each Member hereby ratifies and confirms
all that the Seller Representative shall do or cause to be done by virtue of
such Seller Representative’s appointment as Seller Representative of Seller and
each Member. The Seller Representative shall act for Seller and each Member on
all of the matters set forth in the Acquisition Documents in the manner the
Seller Representative believes to be in the best interest of Seller and the
Members, but the Seller Representative shall not be responsible to Seller or any
Members for any loss or damage Seller or any Members may suffer by reason of the
performance by the Seller Representative of such Seller Representative’s duties
under the Acquisition Documents. The Seller Representative’s obligations
hereunder are subject to the Written Consent of the Members of Seller, dated as
of the Effective Date which indemnification terms are incorporated herein by
reference. The Seller and each Member hereby expressly acknowledges and agrees
that the Seller Representative is authorized to act on behalf of Seller and each
Member notwithstanding any dispute or disagreement among Seller and/or any of
the Members, and that any person shall be entitled to rely on any and all action
taken by the Seller Representative under the Acquisition Documents without
liability to, or obligation to inquire of, Seller or any of the Members. If the
Seller Representative resigns or ceases to function in such capacity for any
reason whatsoever, then the successor Seller Representative shall be the person
which Seller and the Members appoint; provided, however, that if for any reason
no successor has been appointed within thirty (30) days, then Seller or any
Member shall have the right to petition a court of competent jurisdiction for
appointment of a successor Seller Representative. The Seller and each Member
does hereby agree to jointly and severally indemnify and hold the Seller
Representative harmless from and against any and all liability, loss, cost,
action, cause of action, damage, suits, debts, dues, sums of money, account
reckonings, bills, covenants, contracts and agreements whatsoever in law or
equity, or expense (including, without limitation, attorneys’ fees and costs)
reasonably incurred or suffered as a result of the performance of such Seller
Representative’s duties under the Acquisition Documents.

[Remainder of page intentionally left blank.

Signatures begin on the next page.]

 

28



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
on its behalf as of the day and year first above written.

 

BUYER:

SELECTMRI ACQUISITION, LLC,

By:   M S C – Medical Services Company,   its sole member By:  

/s/ Joseph P. Delaney

  Joseph P. Delaney   President

SELLER:

SELECTMRI LLC,

a Florida limited liability company

By:  

/s/ Rita Ayers

  Rita Ayers   Managing Member MEMBERS:

/s/ Rita Ayers

Rita Ayers

/s/ Michelle McCullough

Michelle McCullough

/s/ James Buscarini

James Buscarini

/s/ Vonesa Wenzel

Vonesa Wenzel

/s/ Roger Davis

Roger Davis



--------------------------------------------------------------------------------

EXHIBIT A

DEFINITIONS

Except as otherwise provided herein, the capitalized terms used in this
Agreement shall have the following meanings:

“Accounts Receivable” shall mean (a) all trade accounts receivable and other
rights to payment from customers of Seller and the full benefit of all security
for such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Seller, (b) all other accounts or notes
receivable of Seller and the full benefit of all security for such accounts or
notes and (c) any claim, remedy or other right related to any of the foregoing.

“Acquisition” shall have that meaning as is set forth in the recitals.

“Acquisition Documents” shall have that meaning as is set forth in Section 1.7.

“Affiliate” of any Person shall mean: (i) any other Person directly, or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such party; (ii) any officer, director, partner,
employer or direct or indirect beneficial owner of any ten percent (10%) or
greater equity or voting interest of such Person; or (iii) any other Person for
which a Person described in clause (ii) above acts in any such capacity. For
purposes of the foregoing, “control” shall have the meaning provided by Rule 405
of the Securities Act of 1933, as amended, or any successor rule thereto.

“Agreement” shall mean this Asset Purchase Agreement, including the Exhibits and
Schedules delivered pursuant hereto and incorporated herein by reference.

“AR Credit Balance” shall have that meaning as is set forth in Section 2.27.

“Assets” shall have that meaning as is set forth in Section 1.1.

“Assignment and Assumption Agreement” shall have that meaning as is set forth in
Section 1.7(a)(ii).

“Assignment and Assumption of Lease” shall have that meaning as is set forth in
Section 1.7(a)(iii).

“Assumed Liabilities” has that meaning as is set forth in Section 1.4(a).

“Bill of Sale” shall have that meaning as is set forth in Section 1.7(a)(i).

“Business Employees” shall have that meaning as is set forth in Section 2.13(a).

 

2



--------------------------------------------------------------------------------

“Buyer” shall mean SelectMRI Acquisition, LLC, a Delaware limited liability
company.

“Buyer’s Fundamental Representations” shall mean the representations and
warranties set forth in Section 2.4 (Governing Documents), Section 3.1
(Organization, Authority and Capacity) and Section 3.2 (Authorization and
Validity).

“Buyer Parties” shall have that meaning as is set forth in Section 7.5.

“Cap Amount” shall have that meaning as is set forth in Section 7.5.

“Cap Exceptions” shall have that meaning as is set forth in Section 7.5.

“Claims” shall have that meaning as is set forth in Section 7.5.

“Closing” shall have that meaning as is set forth in Section 1.6.

“Closing Date” shall have that meaning as is set forth in Section 1.6.

“Code” shall mean the Internal Revenue Code of 1986, as amended, and the rules
and regulations promulgated thereunder.

“Contract” shall mean any agreement, contract, Lease, consensual obligation,
promise or undertaking (whether written or oral and whether express or implied).

“Copyrights” shall mean all registered and unregistered copyrights in both
published works and unpublished works.

“Customer Credit Balance Account” shall have that meaning as is set forth in
Section 2.27.

“Deductible Amount” shall have that meaning as is set forth in Section 7.6.

“Employee Benefit Programs” shall have that meaning as is set forth in
Section 2.14.

“Employee Plans” shall mean all “employee benefit plans” as defined by
Section 3(3) of ERISA, all specified fringe benefit plans as defined in
Section 6039D of the Code, and all other bonus, incentive-compensation,
deferred-compensation, profit-sharing, stock-option, stock-appreciation-right,
stock-bonus, stock-purchase, employee-stock-ownership, savings, severance,
change-in-control, supplemental-unemployment, layoff, salary-continuation,
retirement, pension, health, life-insurance, disability, accident,
group-insurance, vacation, holiday, sick-leave, fringe-benefit or welfare plan,
and any other employee compensation or benefit plan, agreement, policy,
practice, commitment, contract or understanding (whether qualified or
nonqualified, currently effective or terminated, written or unwritten) and any
trust, escrow or other agreement related thereto that (i) is maintained or
contributed



--------------------------------------------------------------------------------

to by Seller or any other corporation or trade or business controlled by,
controlling or under common control with Seller (within the meaning of
Section 414 of the Code or Section 4001(a)(14) or 4001(b) of ERISA) or has been
maintained or contributed to in the last six (6) years by Seller or any ERISA
Affiliate, or with respect to which Seller or any ERISA Affiliate has or may
have any liability, and (ii) provides benefits, or describes policies or
procedures applicable to any current or former director, officer, employee or
service provider of Seller or any ERISA Affiliate, or the dependents of any
thereof, regardless of how (or whether) liabilities for the provision of
benefits are accrued or assets are acquired or dedicated with respect to the
funding thereof.

“Encumbrance” shall mean any charge, claim, community, condition, equitable
interest, lien, option, pledge, security interest, mortgage, right of way,
easement, encroachment, servitude, right of first option, right of first refusal
or similar restriction, including any restriction on use, voting (in the case of
any security or equity interest), transfer, receipt of income or exercise of any
other attribute of ownership.

“Environmental Condition” shall have that meaning as is set forth in
Section 2.16(a).

“Environmental Laws” shall mean all applicable Laws relating to the environment
(including, without limitation, ambient air, surface water, groundwater, land
surface or subsurface strata) or protection of human health as it relates to the
environment including, without limitation, relating to (i) Releases of Hazardous
Materials, (ii) the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of Hazardous Materials or
(iii) management of asbestos in buildings.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

“ERISA Affiliate” shall have that meaning as is set forth in Section 414 of the
Code or Section 4001(a)(14) or 4001(b) of ERISA.

“Escrow Agent” shall mean that independent banking institution named as such in
the Escrow Agreement.

“Escrow Agreement” shall mean that certain Escrow Agreement among Buyer, Seller,
the Members and Escrow Agent, the form of which is attached hereto as Exhibit
1.7(a)(vii).

“Escrow Amount” shall have that meaning as is set forth in Section 1.3(a).

“Escrow Release Date” shall have that meaning as is set forth in Section 7.4(c).

“Exceptions” shall have that meaning as is set forth in Section 2.6(a).

“Excluded Assets” shall have that meaning as is set forth in Section 1.2.

 

4



--------------------------------------------------------------------------------

“Exhibits” shall mean the Exhibits so marked, copies of which are attached to
this Agreement. Such Exhibits are hereby incorporated by reference herein and
made a part hereof, and may be referred to in this Agreement and any other
related instrument or document without being attached thereto.

“Financial Statements” shall have that meaning as is set forth in
Section 2.6(a).

“GAAP” shall have that meaning as is set forth in Section 2.6(a).

“Governing Documents” shall mean, with respect to any particular entity: (a) if
a corporation, the articles or certificate of incorporation and the bylaws;
(b) if a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and operating agreement; (e) if another type of Person,
any other charter or similar document adopted or filed in connection with the
creation, formation or organization of the Person; (f) all equityholders’
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equityholders of any Person; and
(g) any amendment or supplement to any of the foregoing.

“Governmental Body” shall mean any: (a) nation, state, county, city, town,
borough, village, district or other jurisdiction; (b) federal, state, local,
municipal, foreign or other government; (c) governmental or quasi-governmental
authority of any nature (including any agency, branch, department, board,
commission, court, tribunal or other entity exercising governmental or
quasi-governmental powers); (d) multinational organization or body; (e) body
exercising, or entitled or purporting to exercise, any administrative,
executive, judicial, legislative, police, regulatory or taxing authority or
power; or (f) official of any of the foregoing.

“Ground Lease” shall mean any long-term lease of land in which most of the
rights and benefits comprising ownership of the land and the improvements
thereon or to be constructed thereon, if any, are transferred to the tenant for
the term thereof.

“Hazardous Materials” shall mean (i) any petroleum or any by-products or
fractions thereof, asbestos or asbestos-containing materials, urea formaldehyde
foam insulation, any form of natural gas, explosives, polychlorinated biphenyls,
radioactive materials, ionizing radiation, electromagnetic field radiation or
microwave transmissions; (ii) any chemicals, materials or substances, whether
waste materials, raw materials or finished products, which are now defined as or
included in the definition of “hazardous substances,” “hazardous wastes,”
“hazardous materials,” “extremely hazardous substances,” “restricted hazardous
wastes,” “toxic substances,” “toxic pollutants,” “pollutants,” “contaminants” or
words of similar import under any Environmental Laws; and (iii) any other
chemical, material or substance, whether waste materials, raw materials or
finished products, regulated or which may be the subject of liability under any
Environmental Laws.

“Indebtedness” shall mean indebtedness of any kind or nature whatsoever of
Seller, including, without limitation, capital leases.



--------------------------------------------------------------------------------

“Indemnified Party” shall have that meaning as is set forth in Section 7.4(a).

“Indemnifying Party” shall have that meaning as is set forth in Section 7.4(a).

“Inventories” shall mean all inventories of Seller, wherever located, including
all finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by Seller in the production of
finished goods.

“Intellectual Property Assets” shall mean all intellectual property owned or
licensed (as licensor or licensee) by Seller in which Seller has a proprietary
interest.

“IRS” shall mean the United States Internal Revenue Service and, to the extent
relevant, the United States Department of the Treasury.

“Key Person” shall have that meaning as is set forth in Section 5.7.

“Law” shall mean any code, law, ordinance, regulation, reporting or licensing
requirement, rule, or statute applicable to a Person or its assets, liabilities
or business, including those promulgated, interpreted or enforced by any
Regulatory Authority.

“Lease” shall mean any Real Property Lease or any lease or rental agreement,
license, right to use or installment and conditional sale agreement to which
Seller is a party and any other Seller Contract pertaining to the leasing or use
of any Tangible Personal Property.

“Legal Requirement” shall mean any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

“Liability” shall mean any direct or indirect, primary or secondary, liability,
indebtedness, obligation, Tax, penalty, cost or expense (including costs of
investigation, collection and defense), claim, deficiency, guaranty or
endorsement of or by any Person (other than endorsements of notes, bills,
checks, and drafts presented for collection or deposit in the ordinary course of
business) of any type, whether accrued, absolute or contingent, liquidated or
unliquidated, matured or unmatured, or otherwise.

“Losses” shall have that meaning as is set forth in Section 7.2(a).

“Marks” shall mean Seller’s name, all assumed fictional business names, trade
names, registered and unregistered trademarks, service marks and applications.

“Material Adverse Effect” (or “Material Adverse Change”) shall mean any change
in or effect on the business of Seller that, individually or in the aggregate
(taking into account all other such changes or effects), is, or is reasonably
likely to be, materially adverse to the business, assets, liabilities,
prospects, financial condition or results of operations of Seller, as the case
may be, taken as a whole.

 

6



--------------------------------------------------------------------------------

“Member” and “Members” shall have that meaning as is set forth in the preamble.

“Membership Interests” shall have that meaning as is set forth in
Section 2.5(a).

“Noncompetition Agreements” shall have that meaning as is set forth in
Section 1.7(a)(vi).

“Patents” shall mean all patents, patent applications and inventions and
discoveries that may be patentable.

“Party” and “Parties” shall have that meaning as is set forth in the preamble.

“Person” shall mean a natural person or any legal, commercial or governmental
entity, such as, but not limited to, a corporation, general partnership, joint
venture, limited partnership, limited liability company, trust, business
association, group acting in concert, or any person acting in a representative
capacity.

“Proceeding” shall mean any action, arbitration, audit, hearing, investigation,
litigation or suit (whether civil, criminal, administrative, judicial or
investigative, whether formal or informal, whether public or private) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or arbitrator.

“Purchase Price” shall have that meaning as is set forth in Section 1.3.

“Real Property” shall mean land together with all the property on it that cannot
be moved, together with any attached rights.

“Real Property Lease” shall mean any Ground Lease or Space Lease.

“Record” shall mean information that is inscribed on a tangible medium or that
is stored in an electronic or other medium and is retrievable in perceivable
form.

“Regulatory Authorities” shall mean, collectively, all federal and state
regulatory agencies having jurisdiction over the Parties and their respective
affiliates.

“Related Party” shall have that meaning as is set forth in Section 2.23.

“Release” shall mean any release, spill, emission, leaking, injection, deposit,
disposal, discharge, dispersal, leaching or migration into the environment
(including without limitation ambient air, atmosphere, soil, surface water,
groundwater or property).

“Retained Liabilities” shall have that meaning as is set forth in
Section 1.4(b).

“Seller” shall mean SelectMRI, LLC, a Florida limited liability company.



--------------------------------------------------------------------------------

“Seller Contracts” shall mean all contracts, agreements, commitments and
instruments (whether written or oral, contingent or otherwise) of Seller of or
concerning the following matters:

 

  (i) the lease, as lessee or lessor, or license, as licensee or licensor, of
any real or personal property (tangible or intangible) including the real
property leases;

 

  (ii) the employment or engagement of any officer, director, manager, employee,
consultant or agent, other than those terminable at will without severance
obligation, and any covenant not to compete with any former employees;

 

  (iii) any arrangement for the procurement of products and/or services from its
network of vendors; and

 

  (iv) any other arrangement material to Seller’s business

“Seller’s Fundamental Representations” means the representations and warranties
set forth in Section 2.1 (Organization, Authority and Capacity; Subsidiaries),
Section 2.2 (Authorization and Validity), Section 2.5 (Capitalization; Ownership
of Membership Interests), Section 2.24 (No Commissions) and Section 2.26 (No
Distributions).

“Seller Indemnified Parties” shall have that meaning as is set forth in
Section 7.2(a).

“Seller Representative” shall have that meaning as is set forth in Section 9.1.

“Software” shall have that meaning as is set forth in Section 2.11(d).

“Space Lease” shall mean any lease or rental agreement pertaining to the
occupancy of any improved space on any Real Property.

“Tangible Personal Property” shall mean all machinery, equipment, tools,
furniture, office equipment, computer hardware, supplies, materials, vehicles
and other items of tangible personal property (other than Inventories) of every
kind owned or leased by Seller (wherever located and whether or not carried on
Seller’s books), together with any express or implied warranty by the
manufacturers or sellers or lessors of any item or component part thereof and
all maintenance records and other documents relating thereto.

“Taxes” shall mean except for Schedule A, any federal or other tax, charge,
imposition or other levy (including interest or penalties thereon) including
without limitation, income taxes, estimated taxes, excise taxes, sales taxes,
use taxes, gross receipts taxes, franchise taxes, taxes on earnings and profits,
employment and payroll related taxes, property taxes, real property transfer
taxes, Federal Insurance Contributions Act taxes, any taxes or fees related to
unclaimed property, taxes on value added and import duties, whether or not
measured in whole or in part by net income, imposed by the United States or any
political subdivision thereof or by any jurisdiction other than the United
States or any political subdivision thereof.

 

8



--------------------------------------------------------------------------------

“Tax Return” shall mean any and all returns, reports, filings, declarations and
statements relating to Taxes that are required to be filed, recorded, or
deposited with any Regulatory Authority, including any attachment thereto or
amendment thereof.

“Third Party Claim” shall have that meaning as is set forth in
Section 7.4(d)(i).

“Top Customers” shall have that meaning as is set forth in Section 2.20.

In addition to the terms defined in above, other capitalized terms used in this
Agreement and not defined in this Exhibit A shall have the meanings ascribed
thereto in the sections of this Agreement in which such terms are defined.



--------------------------------------------------------------------------------

Schedule A

The definition of taxes in Exhibit A shall not apply to State Taxes including,
without limitation, any state sales taxes.

Notwithstanding anything to the contrary stated in this Agreement, Buyer hereby
agrees that it shall not seek any remedy under its indemnification rights
hereunder or any other rights against the Seller or any Members, with respect to
Losses related to any and all state tax claims, obligations or liabilities of
Seller, including, without limitation any claims brought by any state regulatory
authorities against Seller with respect to state taxes.

 

10



--------------------------------------------------------------------------------

EXHIBIT 1.5

ALLOCATION OF PURCHASE PRICE



--------------------------------------------------------------------------------

COMPOSITE EXHIBIT 1.7

(a)(i) Form of Bill of Sale



--------------------------------------------------------------------------------

(a)(ii) Form of Assignment and Assumption Agreement

 

2



--------------------------------------------------------------------------------

(a)(iii) Form of Assignment and Assumption of Lease



--------------------------------------------------------------------------------

(a)(iv) Form of Assignment of Intellectual Property Assets

 

4



--------------------------------------------------------------------------------

(a)(vi) Form of Noncompetition Agreements



--------------------------------------------------------------------------------

(a)(vii) Form of Escrow Agreement

 

6



--------------------------------------------------------------------------------

EXHIBIT 5.6

FORM OF OPINION OF COUNSEL



--------------------------------------------------------------------------------

LIST OF DISCLOSURE SCHEDULES

1.1(a) – Tangible Personal Property

1.1(b) – Inventories

1.1(c) – Accounts Receivable

1.1(d) – Seller Contracts

1.1(e) – Governmental Authorizations

1.1(g) – Intellectual Property Assets

1.1(i) – Assigned Claims

1.1(j) – Assigned Rights

1.2(h) – Excluded Assets

1.4(a) – Assumed Liabilities

2.1(a) – Authorized Jurisdictions

2.1(c) – Subsidiaries

2.3 – Required Consents

2.5 – Membership Interests

2.6(a) – Financial Statements

2.7 – Certain Changes or Events

2.8 – Certain Liabilities

2.9 – Litigation

2.10 – Violations of Law

2.13 – Employment and Labor Matters

2.15 – Insurance Policies

2.17 – Tax Matters

2.18 – Required Governmental Consents

2.20 – Business Relationships

2.21 – Certain Business Practices

2.22 – Accounts Receivable

2.23 – Related Party Transactions

2.25 – Indebtedness

2.26 – Distributions

2.27 – Customer Credit Balance Accounts

5.7 – Employment and Non-Compete Agreements

7.3 (a)(ii) - Taxes